     Case: 4:19-cr-00386-HEA Doc. #: 24 Filed: 07/03/19 Page: 1 of 2 PageID #: 105




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                  Plaintiff,                 )
                                             )
v.                                           )
                                             )       No. 4:19CR00386 HEA/PLC
                                             )
THOMAS HOBBS,                                )
                                             )
                  Defendant.                 )

             MOTION TO DISMISS THE INDICTMENT WITHOUT PREJUDICE

         Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri and Tracy Lynn Berry, Assistant

United States Attorney for said district, and moves to dismiss the pending indictment without

prejudice.

         Accordingly, the United States moves to dismiss above-styled indictment without

prejudice.

                                             Respectfully submitted,

                                             JEFFREY B. JENSEN
                                             United States Attorney

                                             s/ Tracy Lynn Berry
                                             TRACY LYNN BERRY #014753 TN
                                             Assistant United States Attorney
                                             111 South 10th Street, Room 20.333
                                             St. Louis, Missouri 63102
                                             (314) 539-2200




                                                 1
 Case: 4:19-cr-00386-HEA Doc. #: 24 Filed: 07/03/19 Page: 2 of 2 PageID #: 106




                                   CERTIFICATE OF SERVICE

     I, TRACY L. BERRY, Assistant United States Attorney for the Eastern District of

Missouri, hereby certify that a copy of the foregoing pleading has been sent through the court=s

electronic case filing system to: Justin A. Kuehn Esq. and Stephen C. Williams, Esq.

     This 3rd day of July, 2019.


                                             s/ Tracy L. Berry
                                             TRACY L. BERRY
                                             Assistant United States Attorney



SO ORDERED:



                                                            Date:
HENRY E. AUTREY
UNITED STATES DISTRICT JUDGE




                                                2
